Case Case
     2:21-mj-00530-BNW
          2:21-mj-00530-BNW
                        *SEALED*
                             Document
                                 Document
                                      2 Filed
                                           1 08/26/21
                                              Filed 08/25/21
                                                        Page Page
                                                             1 of 31 of 3




                    SEALED




                                       Office of the United States Attorney
                                       District of Nevada
                                       501 Las Vegas Boulevard South,
                                       Suite 1100
                                       Las Vegas, Nevada 89101
                                       (702) 388-6336
        Case Case
             2:21-mj-00530-BNW
                  2:21-mj-00530-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 08/26/21
                                                      Filed 08/25/21
                                                                Page Page
                                                                     2 of 32 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   ALLISON REESE
     Assistant United States Attorney
 4   Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
 6   Allison.Reese@usdoj.gov
     Representing the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   IN THE MATTER OF THE SEARCH OF:
                                                               Case No. 2:21-mj-00530-BNW
10   THE PREMISES LOCATED AT 2205
     SOUTH ST. PAUL WAY CITY OF LAS                            GOVERNMENT’S MOTION TO
11   VEGAS, NV 89104 COUNTY OF CLARK,                          UNSEAL CASE
     STATE OF NEVADA
12

13          The United States of America, by and through its attorneys, CHRISTOPHER CHIOU,

14   Acting United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully

15   moves this Court for an Order to UNSEAL the instant case.

16   DATED: August 24, 2021.

17                                             Respectfully,

18                                             CHRISTOPHER CHIOU
                                               Acting United States Attorney
19

20                                             ______________________________
                                               ALLISON REESE
21                                             Assistant United States Attorney

22

23

24
        Case Case
             2:21-mj-00530-BNW
                  2:21-mj-00530-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 08/26/21
                                                      Filed 08/25/21
                                                                Page Page
                                                                     3 of 33 of 3




 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE SEARCH OF:
 3
                                                    Case No. 2:21-mj-00530-BNW
     THE PREMISES LOCATED AT 2205
 4
     SOUTH ST. PAUL WAY CITY OF LAS                 ORDER TO UNSEAL CASE
     VEGAS, NV 89104 COUNTY OF CLARK,
 5
     STATE OF NEVADA
 6

 7         Based on the Motion of the Government, and good cause appearing therefore,

 8   IT IS HEREBY ORDERED that the instant case is unsealed.

 9         DATED this ____ day of August, 2021.
             DATED: August 26, 2021.
10

11                                                _______________________________________
                                                  HON. BRENDA WEKSLER
12                                                United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24
                                             2
